Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Three sets of method claims i.e., claims 1-4, 5-7, and 8-11, were presented for examination, and three sets of apparatus claims i.e., claims 31-36, 37-39, 40-41, were presented for examination in hybrid form.  Since the aforementioned claim sets correspondingly cite the same limitations, they are rejected together, and claims 31, 37, and 40, are being examined as independent claims.     
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over “Lee,” (US 2005/0239465), and  “Brandt,” (US 2013/0223408).
As to claims 1 and 31, Lee discloses the invention substantially, including a system for transferring service information during handover.  Lee’s system relates to a source base station (s-BS) transferring QoS parameters corresponding to each service flow, to a target base station (t-BS).  In turn, the t-BS after receiving the QoS parameters, it determines whether or not it can support (meet) the QoS parameters of the flow. The t-BS, after determining, transmits a handover response message comprises two pieces of information, including first a service prediction information, and second a service recommendation. The service prediction information is for notifying the s-BS, inter alia, at what level the QoS of the flow can be supported, i.e., no service flow available or incapable of supporting the flow in according to the QoS parameters, or the like.  The second information is for recommending to the s-BS to where (which t-BS), the mobile terminal should handover.  Lee also suggests the HO request and response messages may be carried on by the conventional MOB-MSSHO_REQ and MOB_MSSHO_RSP message. See ¶¶ 0013-0014, 0019-0022, 0034, 0035, and 0046.    
Lee’s teaching suggests the system is capable of using the HO response message to convey a recommendation to the s-BS. However, Lee fails to use the recommendation for recommending an acceptable QoS parameters.
In the same field of endeavor, Brandt discloses a method for determining whether each of a plurality of t-BSs is capable of providing a fast ranging opportunity to a mobile station for action times (i.e., time resource). In response to the HO request, a t-BS may determines whether it has sufficient resource, e.g., actions time, to provide ranging service to the mobile terminal.  Brandt further teaches the HO response messages may include information showing the target ASN’s (t-BS’s) suggestion a QoS parameters for each service flows that are different from those sent by the serving ASN (s-BS).  See ¶ 0038, 0042, 0044.
. 
Claims 5, 6, 37, and 38 are rejected under 35 U.S.C. 103 as being unpatentable over “Lee-Brandt,” as applied to claims 1 and 31, further in view of  “Won,” (US 2018/0248708).
As to claims 5, 6, 37, and 38, Lee-Brandt discloses the invention substantially, as discussed in the rejection of claim 1 above, but fails to disclose the s-BS transmitting information for notifying the core network that the t-BS is incapable of meeting the QoS requirement. 
However, configuring a BS to send information to notify core network, whether or not another device is capable of meeting QoS requirement, is not new.  
In the same field of endeavor, Won discloses a method for updating QoS parameters or information of associated device to a core network device, (e.g., method of a base station… includes receiving… bearer information including a QoS parameter…; updating bearer information for a terminal using the received bearer information; making a handover decision of the terminal and transmitting a handover request message including QoS parameters to a Mobility Management Entity (MME), i.e., a core network).  Won further describes the method in details as follows, “FIG. 2 is directed to the case where the MME 140 is responsible for the first and second eNBs 110a (i.e., s-BS) and 110b (i.e., t-BS)…, the first eNB 110a may send the MME associated 
	Thus, adopting Won’s idea and incorporate said idea with Lee-Brandt to send the fifth message to update capability limitation of the t-BS at the core network, as claimed, would have been obvious to an ordinary skilled in the art at the time the invention was filed to do so.  Doing so would enable the core network device to maintain up to date capability of associated network devices and thereby capable of provide more accurate QoS requirement to the device when the need arise.  As a result, the incorporation would improve efficiency and resource usage of the system.   
Claims 2, 3, 8, 9, 34, 35, 40, and 41 are rejected under 35 U.S.C. 103 as being unpatentable over “Lee-Brandt-Won,” as applied to the rejection of claim 1 and 5 above, further in view of  “Liang,” (US 2018/0288861).
As to claims 2, 3, 8, 9, 34, 35, 40, and 41, Lee-Brandt-Won discloses the invention substantially, as discussed in claims 1 and 5 above, including an s-BS that transmits capability limitation of a t-BS to core network.   
Lee-Brandt-Won does not explicitly disclose the notification is sent by the t-BS.
However, modifying the function performed by an s-BS (i.e., notifying core network about a capability of supporting service, flow, QoS, or the like) to perform by a t-BS, would have been obvious to an ordinary skilled in the art at the time the invention was filed that that was a matter of engineering design choice that would yield a predictable result, e.g., keeping a core network device with up-to-date information.  
Furthermore, the idea of configuring a t-BS to notify core network about its capability was not a new idea at the time.  For example, in the same field of endeavor, Liang suggests, transmitting, by the target NodeB, a path switch message to the MME, wherein the message contains the capability information of the target NodeB; the capability information comprises any one or any combination of: type of the service supported by the target NodeB,…”   See ¶¶ 0038-0042. 
Thus adopting Liang’s idea to modify the operation of Lee-Brandt-Won, would have been obvious to an ordinary skilled in the art at the time the invention was filed that the modification could easily be done without departing from the teachings and would not yielding an unpredictable result but the apparent benefit of preserving time and resource of the s-BS.  
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over “Lee-Brandt-Won-Liang,” as applied to claim 8, in view of “Han,” (US 2012/0039305).
As to claim 11, Lee-Brandt-Won-Liang discloses the invention substantially, but fails to disclose the t-BS receives a handover request message transmitted from an s-BS via the core network.
 However, the same is not new and routinely used throughout the industry.  In the same field of endeavor, Han teaches the same. See Fig. 3, ¶ 0017.  
Thus, incorporating the old idea as evidenced by Han to enable Lee-Brandt-Won-Liang’s t-BS to receive a handover request from an S-BS via a CN, would have been obvious to an ordinary skilled in the art at the time the invention was filed that that was a matter of engineering design choice that could be done without requiring structural and manipulative change, and the incorporation and modification would yield a predictable result.  
Allowable Subject Matter
Claims 4, 7, 10, 36, and 39 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bunjob Jaroenchonwanit whose telephone number is (571)272-3913.  The examiner can normally be reached on M-F 5:30-13:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-2727969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Bunjob Jaroenchonwanit/Primary Examiner, Art Unit 2466                                                                                                                                                                                                        3/24/2021